EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Stephen A. Terrile on 11/30/2021.
In claims: Please replace current amendment with below amendment:
















1-6. (Canceled)  
  

receiving, by an information processing system that includes a processor, data from a data source;
 processing, by a cognitive inference and learning system executing on the information processing system, the data from the data source, the processing of the data from the data source identifying a plurality of knowledge elements, the plurality of knowledge elements representing quantity in a universal cognitive graph of the universal knowledge repository, the cognitive inference and learning system comprising a cognitive platform, the cognitive platform comprising the universal cognitive graph: 
storing, by the information processing system, the knowledge elements within the universal cognitive graph as a collection of the knowledge elements, the storing universally representing knowledge obtained from the data, each knowledge element of the knowledge elements being structurally defined within the universal cognitive graph, the collection of knowledge elements being accurately and precisely modeled via a ladder entailment pattern and a diamond entailment pattern, the ladder entailment pattern comprising a pattern formed in the universal cognitive graph where rungs of the ladder entailment pattern are formed by a first set of nodes having a categorical relationship with a corresponding second set of nodes and rails of the ladder entailment pattern are formed by attributive relationships respectively associated with the first set and second set of nodes, wherein the nodes are the entities, and wherein 
receiving, by the information processing system from a user via a network, a user query that includes text of the data to generate a graph query; 
performing, by the information processing system based on mapper rule set, mapping operations on the user query; 
parsing, by the information processing system based on using a parsing operation or a parse rule set, the user query to identify ambiguities of the text after the performing mapping operations, the parsing operation comprising a lossless parsing operation, the lossless parsing operation identifying a minimum basic known true structure for all parse variations, the using of the parse rule set resulting in generation of a set of parse trees, each parse tree of the parse trees being represented as the text being parsed; 
ranking, by the information processing system based on 
identifying, by the information processing system, knowledge elements of the parse trees that represent ambiguous portions of the text, identified knowledge 
querying in response to the user query, by the information processing system, the universal knowledge repository and using the identified knowledge elements of the parse trees and the identified plurality of knowledge elements of the universal cognitive graph to produce a plurality of cognitive insights as recommendations that satisfy the graph query;
ranking, by the information processing system based information in insight streams, the plurality of cognitive insights that are provided in a cognitive insight summary, the information being related to a location of the user, the user feedback and a 3device used by the user; 
publishing, by the information processing system, the ranked plurality of cognitive insights in the cognitive insight summary to the user of cognitive insight data, the ranked  plurality of cognitive insights being related to a cognitive user profile.  

8. (Previously Presented) The method of claim 1, wherein: structurally defining a knowledge element comprises storing a knowledge element within the cognitive graph based upon a set of categories of the knowledge element and a set of attributes of the knowledge element.  

9. (Previously Presented) The method of claim 1, wherein: a relationship between a first knowledge element and a second knowledge element comprises only one of a categorical relationship and an attributive relationship, the categorical relationship 
 
10. (Previously Presented) The method of claim 1, wherein the diamond entailment pattern comprises a pattern formed in the universal cognitive graph when two parent nodes of a first node inherit from a common second node.  

11. (Previously Presented) The method of claim 1, wherein: inheritance relationships between a base node and a parent node define a particular concept within the universal cognitive graph.  

12. (Previously Presented) The method of claim 1, wherein: a plurality of knowledge elements representing different quantities are stored within the universal cognitive graph.








Allowable Subject Matter
Claims 7-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
storing, by the information processing system, the knowledge elements within the universal cognitive graph as a collection of the knowledge elements, the storing universally representing knowledge obtained from the data, each knowledge element of the knowledge elements being structurally defined within the universal cognitive graph, the collection of knowledge elements being accurately and precisely modeled via a ladder entailment pattern and a diamond entailment pattern, the ladder entailment pattern comprising a pattern formed in the universal cognitive graph where rungs of the ladder entailment pattern are formed by a first set of nodes having a categorical relationship with a corresponding second set of nodes and rails of the ladder entailment pattern are formed by attributive relationships respectively associated with the first set and second set of nodes, wherein the nodes are the entities, and wherein the structurally defining each knowledge element being implemented with an ontology, the ontology universally representing knowledge and comprising a representation of the entities along with properties and relations of the entities according to a system of categories, the ontology storing a knowledge element within the 2universal cognitive graph based upon a set of the categories of the knowledge element and a set of attributes of the knowledge element; 
performing, by the information processing system based on mapper rule set, mapping operations on the user query; parsing, by the information processing system based on 





















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169